Citation Nr: 9921605	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for defective vision left 
eye.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.   The evaluation of the veteran's service-connected left 
eyebrow scar.

6.  Entitlement to an increased rating for the service-connected 
residuals of a left knee injury, with atrophy of the left thigh 
and calf and tenderness of the medial distal femur ligaments, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for the service-connected 
residuals of a head injury, with headaches and tinnitus, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an effective date earlier than April 20, 1992, 
for the grant of service connection for residuals of a left knee 
injury.

9.  Entitlement to an effective date earlier than December 17, 
1992, for the grant of service connection for residuals of a head 
injury, with headaches and tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter was initially before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions of the 
Huntington, West Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a September 1990 rating action, the 
RO denied an original claim of service connection for an acquired 
psychiatric disability.  In a January 1995 rating action, the RO 
granted service connection and assigned a 10 percent rating for a 
left eyebrow scar, effective from April 20, 1992.  By that same 
rating action, the RO denied claims of service connection for 
left eye defective vision, low back and left wrist disabilities.  
The RO also denied claims for increased ratings for the service-
connected residuals of left knee injury and residuals of a head 
injury and denied the veteran's claims of earlier effective dates 
for the grant of service connection for the left leg and head 
injury disabilities.

In October 1991, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

As the appeal regarding the evaluation of the service-connected 
left eyebrow scar involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

(The issues pertaining to service connection and increased 
ratings will be addressed in the Remand portion of this 
document.)


FINDINGS OF FACT

1.  The first correspondence which could be construed as an 
informal claim requesting entitlement to service connection for 
the residuals of a left leg injury was received on April 20, 
1992.  

2.  The first correspondence which could be construed as an 
informal claim requesting entitlement to service connection for 
the residuals of a head injury was received on December 17, 1992.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than April 20, 
1992, for the grant of service connection for the residuals of a 
left leg injury have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155,  3.400 (1998).

2.  The criteria for an effective date earlier than December 17, 
1992, for the grant of service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155,  3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1994 rating action, the RO granted service connection 
for residuals of a head injury and residuals of a left knee 
injury and assigned effective dates of December 17, 1992, and 
April 20, 1992, respectively.  In that decision, the RO 
determined that service connection was warranted on a direct 
basis and assigned effective dates from the dates of receipt of 
the veteran's claims.  

The veteran contends that he is entitled to effective dates 
earlier than those assigned by the RO because he was not aware 
that he was able to apply for compensation benefits earlier.  

The effective date for an award of direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. 5110 (b)(1) (West 1991); 38 
C.F.R. § 3.400(b)(2)(i) (1998).

Any communication or action, indicating an intent to apply for 
one or more VA benefits, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  Medical records cannot constitute an informal original 
claim.  38 C.F.R. § 3.157.

A careful review of the claims folders shows that the veteran 
separated from service in May 1967.  He first submitted an 
Application for Compensation or Pension in December 1989, 
claiming a nervous condition.  In numerous statements submitted 
in support of that claim, the veteran has outlined his assertions 
and reiterated his claim that he suffers an acquired psychiatric 
condition as a result of service.  

In a statement received in March 1991, the veteran repeated his 
arguments that service connection was warranted for a psychiatric 
disorder.  In support of that claim, he cited several incidents 
during service, including blows to the head suffered during 
boxing matches.  He reported that, as a result of the boxing 
injuries, he lost consciousness at times and suffered "head 
pain."  

At an October 1991 personal hearing, the veteran testified about 
his pending claim of service connection for an acquired 
psychiatric disorder and described head injuries sustained during 
boxing matches as evidence of his disorder.

In a statement received at the RO on April 20, 1992, the veteran 
addressed arguments regarding the claim of service connection for 
an acquired psychiatric disorder.  When commenting on a purported 
lack of complete service medical records, the veteran noted that 
he had a scar on his left leg which he was willing to have 
examined by VA in order to determine its "age."

In a statement, date stamped as received at the RO on December 
17, 1992, the veteran described the physical effects of boxing 
injuries, including headaches and ringing in the ears.  

In January 1993, the RO contacted the veteran and asked whether 
he had ever received medical treatment for the claimed ringing in 
his ears.  The RO also forwarded an Income-Net Worth and 
Employment statement to the veteran.  When he submitted the 
completed form, the veteran indicated that he "hope[d] this will 
complete all needed information for PTSD which was filed 4 years 
ago."

The veteran was afforded VA examinations in February 1993 which 
yielded diagnoses of persistent tinnitus, primarily on the basis 
of probable chronic repeated head injury, headaches and 
intermittent diplopia and left lower leg residuals with resultant 
scar.  The report of a February 1994 VA examination included a 
diagnosis of atrophy of the left calf and left quadriceps with 
tenderness over the medial distal femur ligaments.  

As noted, the RO granted service connection in a June 1994 rating 
action.  A claim was not received within one year of the 
veteran's separation from service, thus, the earliest effective 
date for the grant of service connection for either claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.

Regarding the December 17, 1992, date assigned for the grant of 
service connection for residuals of head injury, the Board notes 
that the statement received at the RO on that date described the 
physical effects of head injuries suffered in service.  The 
earlier statements included similar descriptions; however, those 
statements were clearly offered in support of the continuing 
claim of service connection for an acquired psychiatric disorder.  
The veteran related the effects of the boxing injuries to the 
claimed psychiatric condition.  There was no indication from 
those earlier statements that the veteran intended to file a 
claim of service connection for a disorder separate from the 
service connection claim already on appeal.  See Crawford v. 
Brown, 5 Vet. App. 33 (1993).  Although the statement received in 
December 1992 doesn't specifically state that the veteran was 
filing a claim of service connection for the residuals of a head 
injury, the Board notes that it is the first statement which 
could be broadly characterized as doing so.  The veteran has 
never filed a formal claim of service connection for the 
residuals of a head injury and there was no statement received 
prior to December 17, 1992, which would fulfill the requirements 
of 38 C.F.R. § 3.155.  Consequently, under the applicable laws 
and regulations, the earliest effective date for the grant of 
service connection for the residuals of a head injury must be 
December 17, 1992, the date of receipt of the veteran's initial 
claim for such benefit.  

As to the effective date assigned for the grant of service 
connection for residuals of a left leg injury, the Board notes 
that the April 20, 1992, statement indicating the veteran's 
desire to have a leg scar examined, was the first reference to 
that condition.  In the June 1994 rating action, the RO denied 
service connection for a left leg scar, but granted service 
connection for the residuals of a left leg injury with atrophy of 
the left calf and thigh and tenderness of the medial distal femur 
ligaments.  There is no formal claim or correspondence or 
statement in the record received prior to April 20, 1992, which 
could be construed as a claim of service connection for the 
residuals of a left leg injury.  Medical evidence developed 
subsequent to that date supported the claim.  Consequently, the 
earliest effective date for a grant of service connection is 
April 20, 1992.  

The preponderance of the evidence is against the claims for 
earlier effective dates and, thus, the benefit of the doubt 
doctrine is not for application.


ORDER

An effective date earlier than April 20, 1992, for the grant of 
service connection for residuals of a left knee injury is denied.

An effective date earlier than December 17, 1992, for the grant 
of service connection for residuals of a head injury, with 
headaches and tinnitus, is denied.  


REMAND

In the September 1997 Board remand, the RO was instructed to 
obtain copies of VA treatment records not already on file.  In a 
November 1997 response to the RO's request for records, it was 
noted that the "main records [at] VAMC Kansas City, MO."  It 
does not appear that the RO attempted to contact that facility in 
order to obtain any treatment records pertaining to the veteran.  
Thus, another remand is warranted.  

Regarding the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, the Board notes that the 
RO completed some of the instructions noted in the prior remand, 
but not all.  For example, the RO was instructed to request 
assistance from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly U.S. Army Joint Services 
Environmental Support Group (ESG)) in attempting to verify the 
alleged PTSD stressors claimed by the veteran and thereafter 
afford the veteran a VA psychiatric examination.  The report of a 
July 1998 VA examination included a diagnosis of rule out PTSD, 
but was conducted prior to receipt of the report of USASCRUR.

That report included verification of the veteran's claim that an 
individual identified by him had been killed during service; 
however, the report was incomplete in that it did not address 
several key questions posed by the Board.  It is still unclear 
whether the veteran had duty in Vietnam or was engaged in any 
combat.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that the case is not 
ready for appellate review and must be remanded for further 
development.  

In addition, the medical evidence of record is insufficient to 
decide the issue of service connection for an acquired 
psychiatric disorder, to include PTSD, with any certainty, and 
neither the Board nor the RO can exercise its own independent 
judgment on medical matters.  Thus, further examination is 
required, to include an opinion based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is 
vital that the examination conducted on remand be undertaken 
after the RO determines that complete information has been 
obtained necessary in attempting to verify the veteran's alleged 
stressors.  

Finally, the Board observes that in the rating action presently 
on appeal, the RO granted service connection and assigned a 10 
percent rating for a left eyebrow scar.  The United States Court 
of Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court) has made a 
distinction between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection, and a 
claim for an increased rating of a service-connected condition.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.  On remand, the RO 
should consider a staged rating and explain, with applicable 
effective date regulations, any change in the evaluations during 
the appeal period.  

Thus, the case is REMANDED to the RO for the following action:

1.  The RO should request and obtain copies 
of any additional VA treatment records from 
any VA medical center identified by the 
veteran.  The RO should contact the Kansas 
City VA Medical Center and obtain any 
available treatment reports.  

2.  The RO should then undertake to contact 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 in order 
to verify any combat service and all 
claimed stressors as described by the 
veteran as being in service.  The USASCRUR 
should attempt to verify whether the 
veteran (1) was assigned or attached to any 
U.S. Army unit or a member of the "Special 
Forces;"(2)  had duty in Vietnam; or (3) 
was engaged in any combat, and the 
circumstances of the above.  The USASCRUR 
should furnish any information and 
verification regarding any alleged PTSD 
stressors, including any pertinent facts 
and circumstances of his in-service boxing 
career. 

3.  After receipt of the report from 
USASCRUR, the RO should schedule the 
veteran for a comprehensive VA psychiatric 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder(s).  All indicated testing should 
be conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
attempt to reconcile the veteran's various 
psychiatric diagnoses.  The examiner should 
specifically include or exclude a diagnosis 
of PTSD.  If PTSD is diagnosed, the 
criteria upon which such diagnosis is made 
including identification of the stressors 
should be indicated, to include what 
evidence constituted an independently 
verified stressor.  The examiner must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
If any other psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to the medical probability that 
it is related to service.  Complete 
rationale for all opinions expressed should 
be provided. 

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the requested 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the report of the 
USASCRUR is incomplete or if the requested 
examination does not include all opinions 
requested, appropriate corrective action is 
to be taken.  If it is determined that 
well-grounded claims of service connection 
have been presented or that the claims of 
increased ratings require additional 
evidence, the RO should undertake all 
appropriate development, including afforded 
the veteran appropriate VA medical 
examinations.

5.  Thereafter, the RO should again review 
the veteran's claims.  This should include 
consideration of the assignment of staged 
ratings for the service-connected left 
eyebrow scar.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

